UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	July 31, 2017 Item 1. Schedule of Investments: Putnam Global Sector Fund The fund's portfolios 7/31/17 (Unaudited) Shares Value Global Sector Funds (99.3%) (a) Putnam Global Consumer Fund ClassY (AFF) 267,533 $5,802,789 Putnam Global Financials Fund ClassY (AFF) 431,383 5,603,666 Putnam Global Health Care Fund ClassY (AFF) 52,511 3,217,891 Putnam Global Industrials Fund ClassY (AFF) 146,443 3,005,006 Putnam Global Natural Resources Fund ClassY (AFF) 188,311 2,950,827 Putnam Global Technology Fund ClassY (AFF) 122,894 4,173,466 Putnam Global Telecommunications Fund ClassY (AFF) 48,955 786,213 Putnam Global Utilities Fund ClassY (AFF) 62,240 829,033 Total global sector funds (cost $24,966,485) Fixed Income Funds (0.5%) (a) Putnam Government Money Market Fund ClassG (AFF) 132,075 $132,075 Total fixed income funds (cost $132,075) Total investments (cost $25,098,560) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent "Accounting Standards Codification 820 Fair Value Measurements and Disclosures ". (a) Percentages indicated are based on net assets of $26,563,614. (AFF) Affiliated company. Transactions during the period with a company which is under common ownership or control, or companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Fair value as of 10/31/16 Purchase cost Sale proceeds Investment income Capital gain distributions Realized gain (loss) Change in unrealized appreciation (depreciation) Shares outstanding 7/31/17 Fair value as of 7/31/17 Putnam Global Consumer Fund ClassY $1,628,919 $5,122,591 $1,362,842 $20,856 $35,455 $162,750 $251,371 267,533 $5,802,789 Putnam Global Financials Fund ClassY 1,425,125 4,371,534 687,759 30,099 — 13,501 481,265 431,383 5,603,666 Putnam Global Health Care Fund ClassY 872,958 2,806,876 583,192 6,489 79,493 (118,717) 239,966 52,511 3,217,891 Putnam Global Industrials Fund ClassY 783,980 2,517,132 412,714 19,954 7,946 51,488 65,120 146,443 3,005,006 Putnam Global Natural Resources Fund ClassY 840,563 2,421,922 417,763 — — (101,725) 207,830 188,311 2,950,827 Putnam Global Technology Fund ClassY 1,082,452 3,410,696 829,543 9,119 1,926 243,650 266,210 122,894 4,173,466 Putnam Global Telecommunications Fund ClassY 247,569 677,813 181,492 10,526 — 3,932 38,392 48,955 786,213 Putnam Global Utilities Fund ClassY 244,454 732,033 188,527 7,067 — 7,783 33,291 62,240 829,033 Putnam Government Money Market Fund ClassG 33,292 207,190 108,407 111 — — — 132,075 132,075 Totals $7,159,312 $22,267,787 $4,772,239 $104,221 $124,820 $262,662 $1,583,445 $26,500,966 (b) The aggregate identified cost on a tax basis is $25,751,569, resulting in gross unrealized appreciation and depreciation of $779,258 and $29,861, respectively, or net unrealized appreciation of $749,397. Security valuation: The price of the fund's shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund's financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $— $— Fixed income funds — — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: September 29, 2017
